 

AO 245B (Rev, 02/08/2019) Judgment in.a Criminal Petty Case (Modified) ‘ vo wht -Page 1 of

UNITED STATES DISTRICT COURT
_- SOUTHERN DISTRICT OF CALIFORNIA

United States of America : oe JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Cesar Fernando Contreras-Lopez Case Number: 3:19-mj-24518

 

Casey J Donoyan
Defendant's Attorney

 

  

EAMG fo ERAT peu
ts 4

Pin & Leesan ff
te Bo Ea

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO... 19639408 .
THE DEFENDANT; 5 | : DEC 05 2018
pleaded guilty to count(s} I of Complaint pbb fee iy iS SL pe mp ¢ nie joie
[2 was found guilty to count(s) | aqui DISTRICT OF CALIFORNIA
after a plea of not guilty, |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) — d
C] The defendant has been found not guilty on count(s)
0 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant j is hereby committed to the custody of the United States Bureau of Prisons to be

4 AO

“ days

imprisoned for a term of:

CO) TIME SERVED

8 Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, | charged in case

 

. IT {S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

- of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

Received V4 A S WY Jos

 

DUSM ve HONORABLE F. A. GOSSETT IIE
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | - 3:19-mj-24518

 

 

 
